Citation Nr: 0826091	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  02-12 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to the veteran's service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity claimed as secondary 
to the veteran's service-connected diabetes mellitus.

3. Entitlement to an initial evaluation in excess of 20 
percent for service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was remanded for further 
development in September 2004.  A previous Board decision, 
dated April 2006, was vacated and remanded by a November 2007 
United States Court of Appeals for Veterans Claims (Court) 
order.  Thus, these issues return again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, these issues were the subject of an April 
2006 Board decision.  However, the Court, in a November 2007 
decision, granted an October 2007 Joint Motion to remand this 
case, and therefore the April 2006 Board decision was 
vacated, and these issues returned to the Board.

The October 2007 Joint Motion requested a remand because the 
veteran was in receipt of Social Security benefits, however, 
no records from the Social Security Administration (SSA) were 
in the veteran's claims file, other than his award letter.  A 
remand was therefore requested so those records could be 
associated with the veteran's claims folder.  As such, these 
claims must be remanded by the Board, so that SSA records may 
be associated with the veteran's claims folder.

In addition, that Joint Motion also noted that the question 
of an extra schedular rating for the veteran had not been 
addressed by the Board; therefore, upon remand, the RO should 
also consider the issue of entitlement to an extra schedular 
evaluation.

The Board regrets the additional delay in adjudication of 
these claims that a further remand will entail.  However, it 
is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Please contact the Social Security 
Administration (SSA) and request that they 
provide all outstanding available records 
pertaining to the veteran.  If repeated 
attempts to retrieve those records are 
unsuccessful, or if the SSA indicates that 
no records are available for the veteran, 
that should be noted in the veteran's 
claims file.

2.  After completion of the above 
requested development, the RO should 
adjudicate the claim on appeal in light of 
all pertinent evidence and legal 
authority.  Readjudication should include 
consideration of any evidence associated 
with the claims file since the last 
supplemental statement of the case.  
Readjudication should also include 
consideration of an extraschedular 
evaluation.

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative an 
appropriate supplemental statement of the 
case, and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

